Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response filed 04/16/2021, the following occurred.  No claims were amended.  
Claims 1-18 were previously canceled.
Claims 19-38 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 19-38 are the inclusion of the limitation in the claims, a non-transitory computer readable medium, comprising instructions, that in response to being executed, result in a computing device: receiving documents served by a website; for each document served by the website, extracting phrases from the document; generating frequency scores for the phrases extracted from the document based on frequency of the phrases in the document; determining, based on the phrases extracted from the document and their frequency scores, whether the document is relevant to a product in a product catalog stored in an electronic database; and in response to determining that the document is relevant to the product, associating the document with the product by updating the electronic database to include a reference for the product to the document; and in response to a request for a product listing for a particular product in the product catalog, retrieving, from the electronic database, the product listing for the particular product and any references to documents served by the website that are relevant to the particular product; and presenting the product listing along with any references to documents served by the website that are relevant to the particular product.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Musgrove:  U.S. Patent Application Publication U.S. 2005/0065909 A1
Liu:  U.S. Patent Application Publication U.S. 2005/0154746 A1
Linevsky:  U.S. Patent Application Publication U.S. 2012/0078731 A1
Scholl:  U.S. Patent U.S. 9,489,449 B1
Krichevsky et al.:  WIPO Publication WO 2010/085773 A1
Eric Enge, Using Term Frequency Analysis To Measure Your Content Quality, April 15 2015, Moz.com, Moz.com/blog/using-term-frequency-analysis-to-measure-content-quality, Pages 1-19 (Year: 2015)

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686